Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US 16/667,016 filed on 10/29/2019 which is a CON of 15/788,876 filed on 10/20/2017 (now US Patent 10,466,260) which is a DIV of 14/858,111 filed on 09/18/2015 (now US Patent 9,810,702) which claims US priority benefit of US Provisional 62/052,854 filed on 09/19/2014.
	Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 21 and 23-33) in the reply filed on 08/23/2022 is acknowledged.
Claims 22, and 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
Claims 21-38 are pending.  Claims 22 and 34-38 are withdrawn.
Claims 21 and 23-33 are under examination.

Information Disclosure Statement
The IDS filed on has been considered by the examiner.  The references: Vallance et al; “Google search of HDP associated proteins”; Bergt; Huang; Shao; and Davidsson et al have been found in the priority application 14/858,111 and have been considered.  The references: Calvete et al; “Website: 2013”; and Gupta et al, 2005, have been found in the priority application 15/788,876 and have been considered.
Claim Objections
Claims 23 and 28 are objected to because of the following informalities:  
For improved clarity, in claim 23 (part g, line 2), amend to: …selected from the group consisting of…     
Appropriate correction is required.
For improved clarity, in claim 28, line 1, amend to: said strong organic acid….
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 23, (in part g) recites: “an immunoassay (e.g., ELISA)”.  The phrase “(e.g., ELISA)” renders the claim indefinite because it is unclear whether the limitation in the parentheses is part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24-33 are indefinite for the same reasoning because they depend from claim 23 and are not remedial.


Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting an HDL-associated protein selected from the list recited in claims 24-25, does not reasonably provide enablement for detecting any HDL-associated protein following the method steps of claim 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04.)
The breadth of the claims is to any HDL-associated protein, including as yet unknown “HDL-associated protein”.
The nature of the invention is a method of extracting and detecting at least one HDL-associated protein comprising: a) mixing, in a first container, a separating solution and a serum or plasma sample to generate a first mixed sample, wherein said separating solution comprises a strong organic acid and a hydrophilic organic solvent, and wherein said separating solution makes up greater than 55% to 93% of said first mixed sample; b) exposing said first mixed sample to centrifugal force such that said first mixed sample separates into a pellet and supernatant; c) transferring at least a portion of said supernatant to a second container such that it is separated from said pellet; d) adding a non-polar organic solvent to said second container at a ratio of greater than 1:1 to generate a second mixed sample; e) exposing said second mixed sample to centrifugal force such that said second mixed sample separates into an upper organic solvent layer and a bottom aqueous layer; f) transferring at least a portion of said bottom aqueous layer to a third container such that it is separated from said upper organic solvent layer; and g) subjecting at least a portion of said bottom aqueous layer to a detection assay such that at least one HDL-associated protein is detected.
The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The state of the art is shown in Davidsson et al in “Proteomics of apolipoproteins and associated proteins from plasma high-density lipoproteins” (Arterioscler Thromb Vasc Biol. 2010, Vol. 30, pages 156-163).  Davidsson et al disclose that the structure /function of HDL-associated proteins is substantially distinct from person to person and patient to control population.  For example, in the Abstract, Davidsson et al recite:
Proteomics studies have extended the list of identified apolipoproteins and associated proteins present in HDL and its subclasses. These proteins appear to cluster around specific functions related to lipid metabolism, inflammation, the immune system, hormone-binding, hemostasis, and antioxidant properties. Small studies suggest that there are substantial differences between the HDL proteome from cardiovascular disease patients and that from controls. Furthermore, dyslipidemia therapy shifts the HDL proteome from patients toward the profile observed in healthy controls. In addition, the proteome of HDL and LDL from patients with insulin resistance and peripheral atherosclerosis show significant differences with that of matched healthy controls. The proteome of HDL and LDL density subclasses have apolipoproteins and associated proteins profiles that suggest subclass- specific functions. However, proteomics studies of lipoproteins are few and small and should be interpreted with caution. 
Davidsson et al disclose that: 
The classical apolipoproteins have structural functions and provide recognition signals that control the interactions of lipoproteins with cells and tissues. All lipoproteins, in addition, contain surface-associated proteins that also appear to participate in their multiple functions. Recent proteomic studies have extended the number of identified associated proteins and show that HDL and LDL subclasses have unique profiles that may modulate specific functions. Abnormalities of some apolipoproteins, as decrease of apoAI in HDL and increase of apoB 100 and apoCIII in LDL, have been well documented to be associated with risk of ACVD. The discussed proteomics studies suggest that alterations of many apolipoproteins and multiple associated proteins also may be present in patients with coronary atherosclerosis and dyslipidemias and in subjects with peripheral atherosclerosis and the dyslipidemia of insulin resistance.  (See page 162, column 1). 
Thus Davidsson et al provides evidence that the state of the art before the effective filing date of the presently claimed invention showed that an extraction and detection method as claimed here to extract and detect any and all HDL-associated proteins was unpredictable because the structure of HDL-associated proteins was unpredictable. The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). It is considered that the level of skill in the art was high, at the level of a PhD or MD research scientist.
 “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03).  In the instant case, it was unpredictable before the effective filing date of the claimed invention whether a given protein would be considered an HDL-associated protein without performing trial and error experimentation.  Further, it was unpredictable whether such HDL-associated protein would be detectable by the presently claimed method.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).  In the instant case, the specification is drawn to a protein extraction and detection method for HDL-associated proteins contained in a plasma or serum sample.  ApoA1 is noted as an exemplary type of HDL-associated protein.  The specification discloses a set of HDL-associated proteins listed in Table 1 and recited in claims 21 and 24 for extraction and detection using the claimed method.  The specification discloses a “gold standard” method for isolating HDL proteins from serum in paragraph 0004.  In paragraph 0007, the specification discloses that the HDL-associated protein is listed in Table 1.  A preferred embodiment is human ApoA1.  The term “HDL” is defined in the specification as follows:
[0014] As used herein, "high density lipoprotein" or "HDL" is a circulating, non-covalent assembly of amphipathic proteins that enable lipids like cholesterol and triglycerides to be transported within the water-based bloodstream. HDL is composed of about 50% by mass amphipathic proteins that stabilize lipid emulsions composed of a phospholipid monolayer (about 25%) embedded with free cholesterol (about 4%) and a core of triglycerides (about 3%) and cholesterol esters (about 12%). Subclasses of HDL include HDL2 and HDL3. HDL2 particles are larger and contain a higher content of lipid whereas HDL3 particles are smaller and contain less lipid. Further subclasses include from largest particle to smallest particle, HDL2b, HDL2a, HDL3a, HDL3b, and HDL3c.

While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  The working embodiment in the instant application describes HDL-associated proteins but does not disclose how to determine whether a given protein is considered to be an HDL-associated protein without performing trial and error experimentation.  The specification does not provide a definition for the claim term HLA-associated protein.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the full-scope of the presently claimed invention. Therefore, it is considered that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,810,702 B2. This is a statutory double patenting rejection.
Present claim 21 is identical to patented claim 1.  Patented claim 1 has a printing type error in the term II4 (ITIII4).  These terms were correctly written in the Examiner’s Amendment for the patented case as H4 (ITIH4).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,810,702 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 23-24 are anticipated by each of patented claims 10-12.  Also, instant claims 25-33 are rendered obvious by the combination of patented claims 1-13.
	For example,  each of patented claims 10-12 depend from patented claim 1.  Patented claim 1 recites all of the limitations of instant claims 23 and 24 except for the types of detecting methods.   Patented claims 10-12 each recite a detection assay that is listed in instant claim 23 (i.e., mass spectrometry, liquid chromatography, and LC-MRM-MS, respectively).
Regarding claim 25, patented claim 2 recites that the at least one HDL-associated protein is human ApoA1.
Regarding claim 26, patented claim 3 recites that the mixing in step a) is with a serum sample.
Regarding claim 27, patented claim 4 recites that the mixing in step a) is with a plasma sample.
Regarding claim 28, patented claim 5 recites that the strong acid is selected from the group consisting of: trifluoroacetic acid, formic acid, acetic acid, pentafluoroproprionic acid, and heptafluorobutryic acid.
Regarding claim 29, patented claim 6 recites that the hydrophilic organic solvent is selected from the group consisting of: acetonitrile, methanol, ethanol, propanol, isopropanol, butanol, acetone, and 1,4 dixoane, and tetrahydrofuran.
Regarding claim 30, patented claim 7 recites that the non-polar organic solvent is selected from the group consisting of: hexane, heptane, octane, cyclohexane, methylcyclohexane, and mixtures thereof.
Regarding claim 31, patented claim 8 recites that the separating solution makes up 75-87% of said first mixed sample.
Regarding claim 32, patented claim 9 recites that the non-polar organic solvent is added to said second container at a ratio of at least 2:1.
Regarding claim 33, patented claim 13 recites adding a protease and internal standard to said bottom aqueous layer prior to said subjecting to said detection assay.
In view of the high level of skill in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to combine the elements of the patented claims to arrive at the instantly claimed invention.   It would have been prima facie obvious to combine these claim elements to arrive at a successful method to detect HDL-associated proteins in a serum or plasma sample, including ApoA1, because these are preferred embodiments of the patented invention.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658